Citation Nr: 1449961	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a skin disorder, to include skin cancer, to include as due to exposure to herbicides (Agent Orange).  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, including combat service in Vietnam.  He also served in the Army National Guard from 1983 to 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board previously remanded the service connection issues in January 2012, and the rating issue was perfected for appeal after that time; therefore, the issues have been merged for appeal purposes.

Although the issue regarding a skin disorder was previously characterized as a claim for skin cancer based on the Veteran's reports, he has consistently complained of skin lesions that the May 2013 VA skin examiner noted were present but were not, in fact, skin cancer.  This issue is recharacterized to encompass all currently diagnosed skin disorders to account for these complaints.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The evidence on VBMS includes a July 2014 statement from the Veteran's former employer that he was last employed in August 2013, and that he stopped worked due to age and medical disability, in that he could not get along with people.  This appears to reference the Veteran's PTSD symptoms.  Therefore, a claim for TDIU has been raised and is under the Board's jurisdiction as part and parcel of the appeal of the initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) in March 2010.  He also testified before the undersigned at a hearing at the RO (Travel Board hearing) in June 2011, and via videoconference in September 2014, at which time his wife also testified.   A transcript of each hearing is of record.  The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The issues of entitlement to service connection for hearing loss and a skin disorder, a higher rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran injured his right elbow on ACDUTRA, and he has had persistent and recurrent right elbow symptoms since that time.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a right elbow disability based on an injury while in annual training in the Army National Guard in approximately June 1994, with continuous elbow pain since that time.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  

For periods of active duty, there is a presumption of sound condition upon entrance into service unless a defect or disease is noted on the entrance examination.  If a condition was noted as preexisting, there is a presumption of aggravation if it increased in severity during the period of service.  There are differing standards of proof, depending on whether the condition was "noted" on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Generally, there must be an examination prior to entry into the period of service upon which the claim is based for the presumption of soundness to apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Further, the presumption of aggravation does not apply to claims based on a period of ACDUTRA or IDT.  Id. at 48.  

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's reports of in-service right elbow injury and continued pain are consistent with his service records.  There is a line of duty determination, along with accompanying narrative statements in 1994, noting that he sustained a right elbow injury in line of duty during annual training while on ACDUTRA in June 1994.  He hit his elbow on the corner of a vehicle while unloading equipment, which resulted in pain and swelling, and the diagnosis was traumatic epicondylitis.  The Veteran sought treatment on multiple occasions thereafter, and he consistently reported right elbow pain with an onset at the 1994 in-service injury, which was diagnosed as epicondylitis.  A June 1995 annual medical certificate noted his continued complaints of pain, and that he may need a lateral release.  X-rays in 1994 and 1996 were essentially normal, but he had surgery in February 1996 to remove bone fragments, with a pre- and post-operative diagnosis of epicondylitis.  A December 2000 periodic evaluation again noted right elbow lateral epicondylitis.

There is some indication of a right arm or elbow injury prior to the Veteran's National Guard service.  During his February 1983 National Guard enlistment examination, he denied a painful or trick elbow, and no prior injury or disability was noted.  In periodic evaluations in April 1987 and June 1991, however, he reported having fractured his right arm or humerus when he fell out of a tree in 1983, and that he had a painful elbow but never sought treatment.  In an October 1994 retention evaluation (after his June 1994 injury), the Veteran reported having fractured his right humerus with good recovery, and that he now had right elbow pain.  During repeated episodes of treatment from 1994 through 2000, the Veteran indicated that his elbow had been bothering him ever since the 1994 injury.

In April 2010, a VA examiner noted the Veteran's reports of right elbow pain since injury during annual training, with removal of bone fragments, and diagnosed chronic right elbow strain.  Nevertheless, the examiner opined that the current right elbow disability was less likely than not related to the Veteran's service based on his reports in 1987 and 1991 of breaking his right arm in 1983, with elbow pain for which he did not seek treatment.  The examiner noted that it was not specified whether the Veteran was referring to the right or left elbow at that time.  

The presumption of soundness does not apply because there does not appear to be an entrance examination for the period of ACDUTRA at issue.  Nevertheless, resolving doubt in the Veteran's favor, the evidence shows that he did not have a right elbow disability or persistent right elbow pain prior to his June 1994 injury.  In contrast, there is competent and credible evidence of persistent and recurrent right elbow pain with repeated episodes of epicondylitis since the 1994 injury, now diagnosed as chronic right elbow strain.  Therefore, the VA examiner's negative opinion has low probative value because it did not consider an accurate factual history consistent with the Board's credibility findings.  Further, the examiner's rationale appears to indicate that, in the absence of the ambiguous evidence regarding prior elbow pain, a positive opinion would have been provided due to the Veteran's persistent and recurrent symptoms after the in-service injury in 1994.  

There is no indication that a further remand would help to substantiate the Veteran's right elbow claim, and a remand is not authorized to develop for negative evidence.  Resolving doubt in the Veteran's favor, the criteria for service connection are met.  


ORDER

Service connection for a right elbow disability is granted.


REMAND

As noted in the prior remand, the Veteran contends that his current bilateral hearing loss is due to noise exposure during his active military service.  He has reported hazardous noise exposure during active duty from combat activities, but he primarily argues that his current hearing loss is due to exposure to howitzers while in the Army National Guard.  The Veteran has asserted that hearing loss was first diagnosed after his entry in the National Guard, and he emphasizes that a permanent physical profile was issued while in the National Guard due to hearing loss.  The Veteran has made varying statements regarding the nature of any noise exposure through his long-term civilian occupation as a truck driver.  

The Veteran's active duty records include pure tone testing prior to October 31, 1967, with no indication of whether they are in ASA or ISO units.  As such, they are presumed to be in ASA units, and they must be converted for comparison purposes.  

Thereafter, the service records show that the Veteran had a bilateral hearing loss disability at his National Guard enlistment examination in February 1983, with pure tones of 40 decibels at the 4000 Hertz level bilaterally (and also at the 3000 Hertz level in the left ear).  See 38 C.F.R. § 3.385 (defining a VA hearing loss disability).  As such, any claim based on the Veteran's National Guard service can only be for aggravation of his preexisting disability.  See 38 C.F.R. §§ 3.304, 3.306.  

There is some evidence of a progression of the Veteran's hearing loss throughout his time in the National Guard, as shown by pure tone testing over the years, and he was issued permanent profiles for no hazardous noise exposure in 1994 and 1995.  

Upon remand, the September 2013 VA examiner was unable to provide an opinion regarding whether the Veteran's hearing loss was aggravated by his National Guard service without resorting to speculation based, in part, on the fact that the only verified ACDUTRA dates given were from 1984 to 1986.  An addendum opinion is necessary because there appear to be additional outstanding records in this regard.

Hazardous noise exposure is considered an injury, and hearing loss is considered a disease.  Therefore, periods of IDT with hazardous noise exposure and periods of ACDUTRA with noise exposure or aggravation of hearing loss may be considered active service.  As such, it is important to determine the exact dates of service.  

In response to the prior remand directives, the AOJ obtained some of the Veteran's service personnel records and ACDUTRA dates from 1984 to 1986.  The Veteran clearly had additional periods of ACDUTRA and IDT, however, as shown by his retirement points summary and the line of duty determination for the right elbow indicating ACDUTRA for annual training in 1994.  Although the AOJ made requests to the Defense Finance and Accounting Services (DFAS) or National Personnel Records Center (NPRC) in April 2012, and to the Utah National Guard in March 2012, it does not appear that any response was received from the Adjutant General's Office.  Further, a service personnel record showing ACDUTRA from 1984 to 1986 indicates this was in Arizona; no requests were made to that State.  

The prior remand also directed the AOJ to attempt to obtain any outstanding service treatment records.  Although the claims file includes the Veteran's active duty treatment records from 1965 to 1967 and Army National Guard service treatment records from February1983 through 2000, there may be some additional records, such as his service retirement examination in 2001.  No additional service treatment records were obtained upon remand, and the Utah National Guard "Office of the State Surgeon" provided a negative response in March 2012.  A search for the Veteran's service personnel records may yield additional treatment records. 

Regarding the Veteran's claimed skin disorder, the May 2013 noted several skin disorders, but did not give the requested opinion regarding the etiology of any current skin cancer because there was no currently diagnosed skin cancer.  An addendum opinion is needed to address the etiology of other current skin disorder.

Concerning the initial rating for PTSD, the Veteran testified in September 2014 that his symptoms had worsened since the last VA examination in November 2012, and his representative requested a new examination.  There are also additional VA mental health treatment records after the last adjudication by the AOJ, with no waiver of AOJ review.  Further, there is an indication that the Veteran stopped working in August 2013, and there is an assertion that this was due to his difficulty interacting with others.  Therefore, a new VA examination is needed to determine the current severity of his PTSD, to include any effects on his employability.

Finally, the claims file available to the Board (including paper volumes and electronic processing systems) does not include notification of the requirements to establish entitlement to TDIU, or a formal claim for such benefit.  These should be accomplished, along with any other indicated development for the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish a claim for TDIU, and request him to complete a formal TDIU claim, if he has not already done so.  Allow time for a response.

2.  Make additional attempts, as necessary, to obtain any outstanding service treatment or personnel records for the Veteran, and to verify his periods of active service from 1983 through 2001.  Requests should be made to the Adjutants General for the Army National Guard of Utah and Arizona, as necessary, and for the soldier detail report or other evidence verifying the Veteran's periods of ACDUTRA and IDT.  

All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the Veteran of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

3.  After completing the above, forward the entire claims file to the September 2013 VA hearing loss examiner, or another appropriate examiner if that individual is not available, for an addendum opinion.  The examiner should be provided with a list of any verified ACDUTRA and IDT dates for the Veteran.  

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current hearing loss is causally related to his period s of active service or any incident therein?  

For active duty, the examiner should convert the 1965 and 1967 pure tones from ASA to ISO units, and offer an opinion as to whether the hearing loss was caused by this service.

For the National Guard, the examiner should offer an opinion as to whether the Veteran's hearing loss that existed as of his February 1983 enlistment examination was aggravated (meaning worsened beyond its natural progression) by hazardous noise exposure or other incident during a verified period of IDT or ACDUTRA.  The opinion should reflect consideration of the worsening pure tones over the years, and the profiles issued in 1994 and 1995, as well as the evidence concerning the Veteran's non-military noise exposure and any other pertinent evidence of record.  

The examiner must provide an explanation for each opinion offered.  If the examiner chooses to reject the lay reports, a reason must be provided, which cannot be due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.  

4.  After all available records have been associated with the claims file, forward the entire claims file to the May 2013 VA skin examiner, or another appropriate examiner if that individual is not available, for an addendum opinion.  

The examiner should respond to the following: 

Is it at least as likely as not that any current skin disorder, including but not limited to skin cancer, is related to the Veteran's active service, to include herbicide exposure during active duty?  The examiner should consider the reports of skin lesions since active duty, together with other lay and medical evidence.  

The examiner must provide an explanation for each opinion offered.  If the examiner chooses to reject the lay reports, a reason must be provided, which cannot be due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.  

5.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine the current severity of his PTSD, to include any effects on employability.  The examiner should respond to the following:

Record all symptoms of the Veteran's PTSD, and indicate the degree of resulting social and occupational impairment.  Also, describe the effects of the Veteran's PTSD on his ability to secure or follow a substantially gainful occupation, with consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities.  

The examiner must provide an explanation for each opinion offered.  If the examiner chooses to reject the lay reports, a reason must be provided, which cannot be due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.  

6.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


